DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendments to claims 1, 19, 23 in the response filed April 4, 2022 are acknowledged by the Examiner. 
	Claims 1-13, 19, 23 are pending in the current action. 
Election/Restrictions
Applicant's election with traverse of invention restriction in the reply filed on April 4, 2022, is acknowledged.  The traversal is on the ground(s) that the newly amended claims 1, 19, 23 which would be classified as different inventions have been amended to be dependent on the elected claim 5 invention.  This is not found persuasive because the Applicant elected an immobilization element. 
Newly amended claims 1, 19, and 23 are directed to inventions that is independent or distinct from the invention originally claimed for the following reasons:
While claim 1, group I, now includes the limitations of claim 5, the invention is still directed towards a method for producing a device and not to this device itself. The Applicant elected the immobilization element, not the method of producing the element. 
While claim 19, group III, now includes the limitations of claim 5, the invention is still directed towards a method of using a device and not to this device itself. The Applicant elected the immobilization element, not the method of using the element. 
While claim 23, group IV, now includes the limitations of claim 5, the invention is still directed towards a machine for producing a device and not to this device itself. The Applicant elected the immobilization element, not the machine for producing the element. 
Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of an immobilization sheet fixed via penetration, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of McLaurin JR US 5370117. McLaurin JR teaches an immobilization sheet 20 fixed via penetration of apertures 19 (Fig 4-5).
Claims 1-4, 19, and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 4, 2022.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claims 5-13 are objected to because of the following informalities: “immobilization” is suggested to be “immobilization”,” immobilized” is suggested to be “immobilized”, “neighbouring” is suggested to be “neighboring”.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” therefore are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations do not recitesufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: a first fixing means in claim 5 and a second fixing means in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cuypers (WO 98/32402) in view of Vilsmeier et al (US 5702406).
With respect to claim 5, Cuypers disclose An immobilisation element for immobilising a body part of a patient on a supporting surface (p 10 ln 00-10, Fig 3, immobilize a body part on a support surface 40), wherein the immobilisation element comprises: a sheet of thermoplastic material for receiving the body part to be immobilised (p 7 ln 15-20, p 5 ln 25-30, plastic sheet that is heated to be deformed and then non deformable at the working temperature is a thermoplastic; p 9 ln 30-40, immobilizes a body part of the user as selected by the slots 41); and at least one profile for fixing the immobilisation element to the supporting surface (Fig 2, profile 10/20 to retain the sheet 30 to the surface 40), wherein a first side of the profile comprises a first fixing means for fixing the profile to the sheet (Fig 2, first side 10 of profile 10/20 with fixing means 2/11 for fixing the profile 10/20 to the sheet 30; fixing means 2/11 is analogous to the fixing means 4 detailed in the instant application p 28 and Drawing Fig 1), and a second side of the profile different from the first side comprises a second fixing means for releasably fixing the profile to the supporting surface (Fig 2, second side 20 of profile 10/20 with fixing means 21 for fixing the profile 10/20 to the support 40; fixing means 21 is analogous to the fixing means 5 detailed in the instant application p 28 and Drawing Fig 1), wherein the first fixing means comprises a groove delimited by a first contact surface and a second contact surface opposite the first contact surface (Fig 2, first fixing means 11/2 with a groove 11 defined by two contacting surfaces), wherein the groove receives the sheet so that the first and the second contact surfaces lie along the sheet (Fig 2, Fig 1, groove 2/11 receive sheet 30 to lie along the sheet 30).  
Vilsmeier et al teaches an analogous restraint sheet 10 which connects to a support surface 50, wherein the first fixing means is a groove 23 between plates 20 (Fig 2A, Fig 2B), wherein at least one of the first contact surface or the second contact surface is provided with at least one protrusion 22/22’, wherein the at least one protrusion penetrates the sheet of thermoplastic material in a thickness direction of the sheet in order to anchor the sheet of thermoplastic material in the groove (col 2 ln 55-60, thermoplastic; col 6 ln 5-65, protrusions 22/22’ penetrate the holes in portion 11 of sheet 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the groove portion of Cuypers to be separable with protrusion clamps as taught by Vilsmeier et al in order to have a simple yet secure assembly (Vilsmeier et al col 5 ln 10-15) that is easily attached and detached (Vilsmeier et al col 9 ln 15-20).
With respect to claim 6, Cuypers/Vilsmeier et al disclose The immobilisation element according to claim 5, wherein the sheet of thermoplastic material is anchored in the groove by clamping the sheet by the at least one protrusion (Vilsmeier et al col 6 ln 5-65, protrusions 22/22’ penetrate the holes in portion 11 of sheet 10 to clamp the sheet into the grooves 23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the groove portion of Cuypers to be separable with protrusion clamps as taught by Vilsmeier et al in order to have a simple yet secure assembly (Vilsmeier et al col 5 ln 10-15) that is easily attached and detached (Vilsmeier et al col 9 ln 15-20).
With respect to claim 8, Cuypers/Vilsmeier et al disclose The immobilisation element according to claim 5, wherein at least one of the first contact surface or the second contact surface is provided with a set of protrusions (Vilsmeier et al col 6 ln 5-65, each of the first and second surfaces with protrusions 22/22’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the groove portion of Cuypers to be separable with protrusion clamps as taught by Vilsmeier et al in order to have a simple yet secure assembly (Vilsmeier et al col 5 ln 10-15) that is easily attached and detached (Vilsmeier et al col 9 ln 15-20).
With respect to claim 9, Cuypers/Vilsmeier et al disclose The immobilisation element according to claim 8, wherein the set of protrusions comprises at least one row of protrusions (Vilsmeier et al Fig 2A, multiple rows of protrusions 22/22’, each section in a groove 23 interpreted as a row), wherein focal points of cross-sections of protrusions in the at least one row on a same straight line oriented along a longitudinal direction of the groove (Vilmseier Fig 2A, Fig 2B, focal points of the cross section of the protrusion, interpreted as the upper tip of the protrusion, are in line along the longitudinal direction, interpreted to be the longer length, of the groove 23/23’).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the groove portion of Cuypers to be separable with protrusion clamps as taught by Vilsmeier et al in order to have a simple yet secure assembly (Vilsmeier et al col 5 ln 10-15) that is easily attached and detached (Vilsmeier et al col 9 ln 15-20).
With respect to claim 10, Cuypers/Vilsmeier et al disclose The immobilisation element according to claim 9, wherein the set of protrusions comprises a first row of protrusions and at least one following second row of protrusions (Vilsmeier et al Fig 2A, multiple rows of protrusions 22/22’, each section in a groove 23 interpreted as a row), wherein the first row of protrusions and the at least one following second row of protrusions run parallel to each other (Vilsmeier et al Fig 1A, series of protrusions shown on each side 11 of the sheet 12, each row shown parallel and capable of being made parallel as the sheets is moveable and formable).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the groove portion of Cuypers to be separable with protrusion clamps as taught by Vilsmeier et al in order to have a simple yet secure assembly (Vilsmeier et al col 5 ln 10-15) that is easily attached and detached (Vilsmeier et al col 9 ln 15-20).
With respect to claim 11, Cuypers/Vilsmeier et al disclose The immobilisation element according to claim 10, wherein a focal point of a cross-section of each protrusion provided in the at least one row of protrusions is remote by an inter-protrusion distance from a focal point of a neighbouring protrusion in the row of protrusions (Vislmeier et al Fig 2A, focal point of the protrusion interpreted as the tip of the protrusion, protrusions provided in a row with a distance therebetween, interpreted to be two rows of  protrusions as there are two sets of clamping elements for each side of the sheet- Fig 1A), wherein inter-protrusion distances of each protrusion in the at least one row are equal (Fig 1A, Fig 1B, there are two sets of the clamping elements each with the sets of protrusions, since the elements are identical the protrusion spacing of each would be identical and equal relative to the other).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the groove portion of Cuypers to be separable with protrusion clamps as taught by Vilsmeier et al in order to have a simple yet secure assembly (Vilsmeier et al col 5 ln 10-15) that is easily attached and detached (Vilsmeier et al col 9 ln 15-20).
With respect to claim 12, Cuypers/Vilsmeier et al disclose The immobilisation element according to claim 11, wherein the first row of protrusions and the at least one following second row of protrusions have a same inter-protrusion distance (Fig 1A, Fig 1B, there are two sets of the clamping elements each with the sets of protrusions, since the elements are identical the protrusion spacing of each would be identical) and a same offset relative to each other along a longitudinal direction (Fig 1A, Fig 1B, there are two sets of the clamping elements each with the sets of protrusions, the offset of each respective protrusion along the longitudinal length of the clamping element would be zero as they would be mirrored), wherein the offset is smaller than the inter-protrusion distance of the row (Fig 1A, Fig 1B, there are two sets of the clamping elements each with the sets of protrusions, the offset of each respective protrusion along the longitudinal length of the clamping element would be zero which is less than the distance between rows).  

    PNG
    media_image1.png
    806
    1567
    media_image1.png
    Greyscale

Annotated Fig 1A and 2A/2B, Vilsmeier
With respect to claim 13, Cuypers/Vilsmeier et al disclose The immobilisation element according to claim 5, wherein both the first contact surface and the second contact surface are provided with at least one protrusion (Vilsmeier et al col 6 ln 5-65, each of the first and second surfaces with protrusions 22/22’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the groove portion of Cuypers to be separable with protrusion clamps as taught by Vilsmeier et al in order to have a simple yet secure assembly (Vilsmeier et al col 5 ln 10-15) that is easily attached and detached (Vilsmeier et al col 9 ln 15-20).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cuypers/Vilsmeier as applied to claim 5 above, and further in view of Schevick et al (US 3319954).
 With respect to claim 7, Cuypers/Vilsmeier et al disclose The immobilisation element according to claim 5.
Cuypers/Vilsmeier et al is silent on wherein the protrusion partially penetrates the sheet of thermoplastic material in the thickness direction of the sheet.  
Schevick et al teaches an analogous protrusion 60 and opening 58 which clamp a surgical sheet 12 in place (Fig 2) wherein the protrusion partially penetrates the sheet of thermoplastic material in the thickness direction of the sheet (Fig 2, protrusion 60 is placed to apply pressure to the sheet, compression of the sheet would cause partial penetration compared to the surrounding thickness, darpe is compressible as it is a flexible draping material).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sheet of Cuypers/Vilsmeier et al to not have the holes but instead rely on protrusion compression as taught by Shevick et al in order to have a more conveniently coupled system (Shevick et al col 1 ln 60-70)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333. The examiner can normally be reached Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM BAKER/Examiner, Art Unit 3786